DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
 
Allowable Subject Matter
Claims 1, 5-7, and 9-12 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the combination of features as claimed and arranged by applicant when read in light of the specification.  In this case, the allowance is based on the combination of the limitations in each independent claim and not on any single limitation.

The cited references—Jain et al. (US 2012/0042395 A1), Rathbun et al. (US 2017/0293887 A1), and Belfils et al. (US 2015/0074045 A1)—do not singly or in an obvious combination teach “verifying, based on obtaining the update change request, consistency of the update change request obtained in the unstructured way with the access control ontology, the verifying including generating one or more implicit verification assertions for verifying the consistency of the change request with the access control ontology, and identifying that the one or more implicit verification assertions are consistent with the access control ontology, the identifying that the one or more implicit verification assertions are consistent with the access control ontology including:  generating new context data of the access control ontology by applying the one or more implicit verification assertions to current context data of the access control ontology; and verifying that the new context data is congruent with a schema of the access control ontology; and converting, by the computing system based on verifying consistency, the update change request into one or more update assertions for updating the knowledge base” in combination with the remaining limitations of each respective independent claim.  

Relevant prior art not cited:
Slankas et al.-“Classifying Natural Language Sentences for Policy”—Slankas discloses a system that derives policies by parsing natural language documents (Abstract).

Munro et al. (US 2016/0162456 A1) – Munro discloses a system wherein a natural language platform receives inputs about new rules or modifying pre-existing rules from analysts and verifies the rules for logical consistencies and conflicts (Para. 108).

Clark et al. (US 2016/0232243 A1) – Clark discloses a system that parses context information using a natural language technique, wherein the technique may be configured to parse both structured and unstructured data (Para. 27).

Porras et al. (US 2016/0219048 A1) – Porras discloses a system wherein security policy updates may be issued according to a network directive using natural language processing (Para. 30, 49).

Florentino et al. (US 2019/0050476 A1) – Florentino discloses a system wherein security policies may be updated using natural language documents (Para. 34, 48).

Glazier et al. (US 2009/0320093 A1) – Glazier discloses a system that includes utilizing an ontology to determine the resource the user is attempting to access, the subjects, i.e. the user that is attempting to get access, actions the user wishes to take (e.g., read, write, delete, etc.), and whether the user is onsite or logged in remotely (Para. 12).

Tonkin et al. (US 2019/0311003 A1) – Tonkin discloses a system that builds a knowledge model base utilizing ontologies.  For each document type, the structure of the document can be broadly defined in terms of the roles of the subjects, the types of the subjects, the types of artefacts, or events recorded (Para. 205, 345).

Byron et al. (US 2014/0289173 A1)—Byron discloses a system that generates an ontology and axioms from a business-process model.  The system may identify a process that is represented by a triple, wherein the triple is associated with a subject that is of a type of entity class and an object that is of a type of entity class (Para. 109).

Kuriakose et al. (US 2014/0379755 A1)—Kuriakose discloses an ontology that has a plurality of subject types and subtypes (Fig. 6; Para. 45).

Vahid Karimi, et al.—“A uniform approach for access control and business models with explicit rule realization”—(April 2016).  This document discloses utilizing an ontology for access control and a plurality of resource types and subject/agent types (Para. 153-154).
	
The relevant prior art not cited also do not singly or in an obvious combination teach the aforementioned limitations in combination with the remaining limitations of each respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




07 June 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498